                                           Case 3:19-mc-80290-CRB Document 3 Filed 06/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     SHIRLEY V. REMMERT,                                  Case No. 19-mc-80290-CRB
                                   9                      Plaintiff,
                                                                                              ORDER SCREENING COMPLAINT
                                  10               v.                                         PURSUANT TO 28 U.S.C. § 1915(E)
                                  11     UNITED STATES DEPARTMENT OF
                                         HOUSING AND URBAN
                                  12     DEVELOPMENT, et al.,
Northern District of California
 United States District Court




                                  13                      Defendants.

                                  14            The Court is in receipt of Shirley Remmert’s Complaint (dkt. 1) and motion for leave to
                                  15   proceed in forma pauperis (dkt. 2). Because the Complaint fails to state a claim upon which relief
                                  16   may be granted, it must be dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).
                                  17            A court is required to dismiss a case filed without payment of a filing fee if the action “is
                                  18   frivolous or malicious,” “fails to state a claim on which relief may be granted,” or “seeks monetary
                                  19   relief against a defendant who is immune from such relief.” Id. § 1915(e)(2)(B). To make this
                                  20   determination, the court must decide if there is any arguable factual or legal basis for the
                                  21   plaintiff’s claims, “however inartfully pleaded.” Franklin v. Murphy, 745 F.2d 1221, 1227 (9th
                                  22   Cir. 1984). Although pro se pleadings are liberally construed, Garmon v. County of Los Angeles,
                                  23   828 F.3d 837, 846 (9th Cir. 2016), a complaint must be dismissed if it does not set forth “enough
                                  24   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
                                  25   544, 570 (2007). If a court dismisses a complaint under § 1915(e)(2)(B), the plaintiff may re-file
                                  26   the same complaint if she pays the filing fee. See O’Neal v. Price, 531 F.3d 1146, 1154 (9th Cir.
                                  27   2008).
                                  28            Remmert’s Complaint brings only a single claim: “The failure of the defendants to
                                           Case 3:19-mc-80290-CRB Document 3 Filed 06/08/20 Page 2 of 2




                                   1   recognize and join HUD as an indispensable party.” Complaint ¶ 23. She alleges that Defendants

                                   2   failed to bring the Department of Housing and Urban Development into her criminal proceedings

                                   3   in California state court. Id. ¶¶ 6. Remmert alleges this was unlawful because Federal Rule of

                                   4   Civil Procedure 19 requires joinder of indispensable parties. Id. ¶¶ 19–21. But the Federal Rules

                                   5   of Civil Procedure do not apply to criminal proceedings or proceedings in state court. Remmert

                                   6   therefore fails to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

                                   7   Because “it is absolutely clear that the deficiencies of the complaint could not be cured by

                                   8   amendment,” dismissal is with prejudice. Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015)

                                   9   (internal quotation marks and citations omitted).

                                  10          IT IS SO ORDERED.
                                  11          Dated: June 8, 2020
                                                                                               CHARLES R. BREYER
                                  12                                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
